Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 5/21/2021, wherein claims 1-3 and 5 were amended; and claims 8-9 were added. Claim 6 remains withdrawn from consideration at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boecker et al. (US 5,226,542).
Regarding claim 1, Boecker discloses a handle top (at 10 in Fig. 1) comprising: a top panel (panel formed by 18/61/20) defining a first side edge (at 112 – See portion of Fig. 1 labeled below) and a second side edge (at 112 - See portion of Fig. 1 labeled below) disposed opposite from the first side edge; a first side panel (panel between 112 and 110 – See portion of Fig. 1 labeled below), an inner edge of the first side panel hingedly attached to the top panel at the first side edge; a first handle loop (at the top of Fig. 1) comprising a handle portion (at 116) and a base portion (at 110), the base portion secured to the first side panel; a second side panel (panel between 112 and 110 – See portion of Fig. 1 labeled below), an inner edge of the second side panel hingedly attached to the top panel at the second side .

    PNG
    media_image1.png
    670
    1048
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker et al. (US 5,226,542) as applied to claim 1 above, in view of Rankow et al. (US 3,734,336). As described above, Boecker discloses the claimed invention except for the handle loop comprising a rope. However, Rankow teaches a container comprising a loop-type handle (at 26) comprising a rope for the purpose of providing flexibility and strength yet being comfortable to hold in one’s hand (column 3, lines 2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle portion of Boecker to be formed from a rope as taught by Rankow in order to provide flexibility and strength yet being comfortable to hold in one’s hand.

Response to Arguments
Applicant's arguments filed 5/21/2021 with respect to the Boecker reference have been fully considered but they are not persuasive.
Applicant argues that Boecker cannot provide for at least the limitations of "an inner edge of the first side panel hingedly attached to the top panel at the first side edge," "a first handle loop comprising a handle portion and a base portion," "the base portion secured to the first side panel," "an inner edge of the second side panel hingedly attached to the top panel at the second side edge," and "a second handle loop secured to the second side panel." The Office Action alleges that Boecker teaches a side panel between 112 and 110 and a handle loop comprising a handle portion (at 116) and a base portion (at 110). Arguendo, even if a person having ordinary skill in the art understood Boecker to teach a side panel and a handle loop as alleged, Boecker cannot provide for the limitations of "an inner edge of the 
Contrary to Applicant’s argument, described above, Boecker discloses an inner edge of the first side panel (See “First side panel” labeled above) hingedly attached to the top panel at the first side edge (See “First side edge” labeled above), a first handle loop comprising a handle portion (116) and a base portion (at 110), the base portion secured to the first side panel, an inner edge of the second side panel (See “Second side panel” labeled above) hingedly attached to the top panel at the second side edge (See “Second side edge” labeled above), and a second handle loop (110/116 at the bottom of Fig. 1 shown above) secured to the second side panel.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Allowable Subject Matter
Claims 8-9 are allowed.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735